Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okubo et al (US Patent Publication 2009/0313750 herein after Okubo)
Regarding claim 1, Okubo shows  a flush toilet for discharging waste with flush water, the flush toilet comprising: a toilet main body (2) including a bowl (2) for receiving waste, a rim (annoatoed figure below) formed at a top edge (annotate figure below) of the bowl, and a rim spout port (18) for discharging supplied flush water to the rim; 
a flush water tank (32) for storing flush water for flushing the toilet main body; a pump (34) device for supplying flush water in the flush water tank to the toilet main body;
 a water supply device (19) for supplying flush water to the flush water tank; and a controller (40) for controlling driving of the pump device, 
the controller being capable of controlling supply of flush water by the water supply device, wherein the controller is capable of performing a flushing mode in which a total amount of discharge of flush water that is discharged to the rim spout port by the pump device is greater than a tank capacity of the flush water tank (paragraph 40), and the controller controls driving of the pump device and the water supply device in the flushing mode such that at least a part of a water supply period when flush water is supplied by the water supply device overlaps at least a part of a discharge period when flush water is discharged by the pump device (paragraph 49 lines 1-11).  
Regarding claim 2, Okubo shows the flush toilet according to claim 1, wherein the toilet main body is configured such that flush water is discharged only from the rim spout port (paragraph 48 lines 3-5).  
Regarding claim 3, Okubo shows the flush toilet according to claim 1, wherein, in the flushing mode, the controller starts supply of flush water by the water supply device and discharge of flush water by the pump device simultaneously (paragraph 46 lines 1-8).  
Regarding claim 4, Okubo shows the flush toilet according to claim 3, wherein the flush water tank includes an opening (32d) that is open to outside, and in the flushing mode, an instantaneous discharge flow rate (L/min) of flush water to the toilet main body by the pump device is greater than an instantaneous supply flow rate (L/min) of flush water to the flush water tank by the water supply device (paragraph 40 lines 1-3).  
Regarding claim 5, Okubo shows the flush toilet according to claim 1, wherein an overflow channel (32f) is connected to the flush water tank, and the overflow channel communicates with the rim spout port (near 18).  
Regarding claim 6, Okubo shows the flush toilet according to claim 4, further comprising a float switch (32b) that is provided in the flush water tank, and that is capable of transmitting a detection signal to the controller when detecting that flush water in the flush water tank is at or above a predetermined water level (paragraph 82 lines 1-11), wherein the controller stops driving of the water supply device when the detection signal is received from the float switch (paragraph 82 lines 12-14).  
Regarding claim 7, Okubo shows the flush toilet according to claim 6, wherein the controller stops water supply by the water supply device when a predetermined period of time elapses from start of water supply by the water supply device (paragraph 49 lines 7-12).  

    PNG
    media_image1.png
    708
    1023
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ASHLEY CRANE whose telephone number is (571)270-5198. The examiner can normally be reached Mondays & Tuesdays 8 am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN A CRANE/Primary Examiner, Art Unit 3754